

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3


THIRD AMENDMENT TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Third Amendment to Amended and Restated Employment Agreement (this
"Amendment") is entered this 7th day of March, 2008 (the "Effective Date"), by
and between Far East Energy Corporation, a Nevada corporation (the "Company")
and Michael R. McElwrath (the "Executive").
 
 
RECITALS
 
WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated effective December 23, 2004 (as amended, the
"Existing Agreement"); and
 
WHEREAS, the Company and the Executive desire to amend the Existing Agreement on
the terms herein provided.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed thereto by the Existing Agreement.
 
ARTICLE II
 
Amendments
 
Section 2.01. Section 5(d). Section 5(d) of the Existing Agreement is hereby
amended and restated to read in its entirety as follows:
 
"(d)                      Good Reason.  Executive may terminate his employment
and the Term at any time for Good Reason by giving written notice as provided in
Section 5(e), which shall set forth in reasonable detail the facts and
circumstances constituting Good Reason.  Notwithstanding the foregoing to the
contrary, for the termination of employment to be for Good Reason the
Executive's "Separation from Service" (as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and the Treasury
Regulations promulgated thereunder) must occur within two years following the
initial existence of one or more of the Good Reason conditions enumerated
below.  "Good Reason" shall mean the occurrence of any of the following during
the Term without the Executive's consent and without the same being corrected
within thirty (30) days after the Company being giving notice thereof:


(i)    (A) the Company materially reduces Executive's title, authority, duties
or responsibilities under Section 2, (B) Executive is not nominated and elected
as a member of the Board at any meeting of the stockholders called for the
purpose of electing directors of the Company or (C) Executive is removed as a
member of the Board by the action of the Board or the stockholders of the
Company (in each case, other than for Cause, death or Disability);


(ii)    the Company requires that the Executive report to a corporate officer or
employee or any other person or entity instead of reporting directly to the
Board of Directors;


(iii)   the Company materially reduces the Executive's authority over the budget
over which the Executive retains authority;


(iv)   the Company fails to pay any regular semi-monthly installment of Base
Salary to Executive;


(v)    the Company materially reduces Executive's Base Salary or the amount of
any minimum Bonus for which he is eligible pursuant to Section 3;


(vi)   the Company materially changes the geographic location of the performance
of Executive's duties;


(vii)          the Company breaches Section 11;


(viii)         the refusal to assume this Agreement by any successor or assign
of the Company as provided in Section 12; or


(ix)    any other action or inaction that constitutes a material breach by the
Company of this Agreement.”


Section 2.02. Section 5(e). Section 5(e) of the Existing Agreement is hereby
amended and restated to read in its entirety as follows:
 
"(e)           Notice of Termination.  Any termination of this Agreement by the
Company (other than for Cause under Section 5(c)) or by Executive shall be
communicated in writing to the other party at least thirty (30) days before the
date on which such termination is proposed to take effect and any termination of
this Agreement by the Executive for Good Reason shall be communicated in writing
to the Company within ninety (90) days after the initial occurrence of the
applicable Good Reason condition or conditions.  Any termination of this
Agreement by the Company for Cause under Section 5(c) shall be communicated in
writing to the Executive and such termination shall be effective immediately
upon such notice.  With respect to any termination of this Agreement by the
Company for Cause or by the Executive for Good Reason, such notice shall set
forth in detail the facts and circumstances alleged to provide a basis for such
termination.  Notwithstanding the foregoing, if this Agreement is being
terminated by the Executive for Good Reason, the Company shall have thirty (30)
days during which it may remedy the Good Reason condition or conditions set
forth in the notice, and the date of the termination shall not be earlier than
the date ending on the thirtieth (30th) day of the "cure" period set forth in
Section 5(d) above, or, if sooner, the date the Company notifies the Executive
in writing that it will not make a correction."


Section 2.03. Section 6(c).  The  paragraph immediately following Section
6(c)(v) of the Existing Agreement is hereby amended and restated to read in its
entirety as follows:
 
"The payment of the lump sum amount under Section 6(c)(i) shall be made on the
date ending on the expiration of ten business days following the earlier of the
date of the Executive's Separation of Service or the death of the Executive;
provided that notwithstanding the foregoing, to the extent any payment under
this Section 6 is "nonqualified deferred compensation" and the Executive is
considered a "Key Employee" of the Company within the meaning of Section 409A of
the Code and the Treasury Regulations promulgated thereunder, then such payment
shall be made on the earlier of the date of the Executive's death or the date
ending on the expiration of sixth months and one (1) day following the date of
the Executive's Separation from Service. For purposes of this Agreement a Key
Employee means a "specified employee" as described under Section 409A of the
Code and as determined under the policy adopted by the Company. Within three
years following Executive's termination of employment, Executive or Executive's
estate, heirs, executors, administrators, or personal or legal representatives,
as the case may be, shall be entitled to exercise all options granted to him
that are vested and exercisable pursuant to this Agreement or otherwise and all
such options not exercised within such three year period shall be
forfeited.  All options and restricted stock that are not vested and exercisable
pursuant to this Agreement or otherwise as of the date of, or as a result of,
Executive's termination of employment shall be forfeited.  In the event of the
death or Disability of the Executive, then any payment due under this Section
6(c) shall be made to Executive's estate, heirs, executors, administrators, or
personal or legal representatives, as the case may be."

 
 

--------------------------------------------------------------------------------

 



ARTICLE III
 
Miscellaneous
 
Section 3.01. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Existing Agreement.  Except as expressly modified and superseded by
this Amendment, the Company and the Executive each hereby (a) ratifies and
confirms the Existing Agreement, (b) agrees that the same shall continue in full
force and effect, and (c) agrees that the same are the legal, valid and binding
obligations of the Company and the Executive, enforceable against the Company
and the Executive in accordance with its respective terms.
 
Section 3.02. Severability.  If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of  this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.
 
Section 3.03. Headings.  The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.
 
Section 3.04. Governing Law.  This Amendment has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement shall be governed by the laws of Texas, without giving effect to any
principles of conflicts of law.
 
Section 3.05. Withholding.  All amounts paid pursuant to the Existing Agreement
and this Amendment shall be subject to withholding for taxes (federal, state,
local or otherwise) to the extent required by applicable law.
 
Section 3.06. Counterparts.  This Amendment may be executed in counterparts,
each of which, when taken together, shall constitute one original agreement.
 
Section 3.07. Waiver.  No term or condition of the Existing Agreement or this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Amendment or the Existing
Agreement except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
Section 3.08. Entire Agreement.  The Existing Agreement and this Amendment,
together, contain the entire understanding between the parties hereto regarding
this subject except that this Amendment shall not affect or operate to reduce
any benefit or compensation inuring to Executive of a kind elsewhere provided
and not expressly provided for in the Existing Agreement or this Amendment.
 
[Remainder of page intentionally left blank; signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Executive has placed this
signature hereon, effective as of the date below.
 
FAR EAST ENERGY CORPORATION
 






By:  /s/ John
Mihm                                                                           Date:  March
7, 2008
Name: John
Mihm                                                                           
Title:   Director and Chairman of Compensation
Committee                                                                           
 
EXECUTIVE:
 






/s/ Michael R.
McElwrath                                                                               
Date:  March 7, 2008
Michael R. McElwrath
 

 
 

--------------------------------------------------------------------------------

 
